Case 0:18-cv-60912-BB Document 163 Entered on FLSD Docket 05/21/2021 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                               Case No. 18-cv-60912-BLOOM/Valle

  TROPICAL PARADISE RESORTS, LLC, d/b/a
  RODEWAY INN & SUITES, a Florida Limited
  Liability Company,

          Plaintiff,

  v.

  JBSHBM, LLC, a Florida Limited Liability
  Company, and POINT CONVERSIONS, LLC, a
  Delaware Limited Liability Company,

          Defendants.


  POINT CONVERSIONS, LLC, a Delaware
  Limited Liability Company,

         Counterclaim Plaintiff,
  v.

  TROPICAL PARADISE RESORTS, LLC,
  d/b/a RODEWAY INN & SUITES, a Florida Limited
  Liability Company, and CHOICE HOTELS
  INTERNATIONAL, INC., a Maryland Corporation,

        Counterclaim Defendants.
  ___________________________________________/

                         ORDER ADOPTING MAGISTRATE JUDGE’S
                           REPORT AND RECOMMENDATIONS

         THIS CAUSE is before the Court upon Plaintiff/Counterclaim Defendant Tropical

  Paradise Resorts, LLC (“Rodeway”) and Counterclaim Defendant Choice Hotels International,

  Inc.’s (“Choice”) (collectively, “Hotels”) Motion for Prevailing Party Fees and Costs Pursuant to

  Florida’s Deceptive and Unfair Trade Practices Act (FDUTPA), ECF No. [147] (“Motion”), which

  was filed after the Court of Appeals for the Eleventh Circuit affirmed, ECF No. [142], this Court’s
Case 0:18-cv-60912-BB Document 163 Entered on FLSD Docket 05/21/2021 Page 2 of 4
                                                                   Case No. 18-cv-60912-BLOOM/Valle


  Order on Motions to Dismiss, ECF No. [112]. Defendant/Counterclaim Plaintiff Point

  Conversions, LLC (“Point Conversions”) opposes the Motion. See ECF No. [151].

          The Motion was previously referred to the Honorable Alicia O. Valle, United States

  Magistrate Judge, for a report and recommendation pursuant to 28 U.S.C. § 636 and Local

  Magistrate Judge Rule 1. ECF No. [148]. On April 30, 2021, Judge Valle issued her Report and

  Recommendation to District Judge, ECF No. [161] (“Report”), recommending that Hotels’ Motion

  be granted in part and denied in part and advising the parties that any objections were due within

  fourteen days of being served with a copy of the Report. Id. at 23; see also 28 U.S.C.

  § 636(b)(1)(C) (“Within fourteen days after being served with a copy [of a report and

  recommendations], any party may serve and file written objections . . . as provided by rules of

  court.”). To date, neither party has filed timely objections to Judge Valle’s Report.

          However, on May 14, 2021—the deadline to file any objections to Judge Valle’s Report—

  Point Conversions instead filed a Motion for Leave to File Amended Response in Opposition to

  Hotels’ Motion for Prevailing Party Fees and Costs [D.E. 147] or Alternatively the Objections to

  the Report and Recommendation to the District Judge [D.E. 161]. ECF No. [162] (“Motion to

  Amend Response”). In its Motion to Amend Response, Point Conversions first states that there is

  some alleged conflict of interest arising from Reed Smith, LLP’s joint representation of Hotels.1

  Additionally, Point Conversion reargues its position that Hotels’ Motion was untimely and/or

  prematurely filed, which Judge Valle addressed and properly rejected in her Report. See ECF No.

  [161] at 8 n.5.




  1
   Notably, however, Point Conversions fails to explain why this accusation of a conflict of interest is in any
  way relevant to the instant Motion, which concerns an award of fees and costs under FDUTPA. Rather, this
  point appears to be yet another attempt by Point Conversions to relitigate substantive issues previously
  dismissed by this Court and affirmed by the Eleventh Circuit.

                                                       2
Case 0:18-cv-60912-BB Document 163 Entered on FLSD Docket 05/21/2021 Page 3 of 4
                                                              Case No. 18-cv-60912-BLOOM/Valle


         Finally, the Motion to Amend Response takes issue with the fact that Point Conversions

  failed to address in its original response to the Motion the factors courts consider when deciding

  whether to award attorneys’ fees to a prevailing party under FDUTPA. See Humane Soc’y of

  Broward Cnty., Inc. v. Fla. Humane Soc’y, 951 So. 2d 966, 971 (Fla. 4th DCA 2007) (“Human

  Society”) (setting forth a non-exhaustive list of factors the court may consider in determining

  whether to exercise its discretion to award fees under FDUTPA). However, Point Conversions

  cites to no authority to support its self-proclaimed entitlement to present new arguments after the

  close of briefing—and after Judge Valle issued her well-reasoned Report. Moreover, these

  arguments were originally available to Point Conversions, yet it chose not to address them in its

  original response. Indeed, it is well established that arguments that are not raised are waived, and

  Point Conversion fails to establish why any departure from this longstanding rule would be

  warranted here. See Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998) (“[I]issues

  not raised [] are normally deemed waived.” (citing United States v. Everett, 129 F.3d 1222, 1225

  (11th Cir. 1997))). Point Conversion had ample opportunity to address the Humane Society factors

  over the five-month period during which Hotels’ Motion was pending but it failed to do so. This

  failure—and the resulting waiver of any potential arguments in opposition—cannot now be

  justified as “excusable neglect or otherwise,” see ECF No. [162] at 7, as Point Conversion claims.

  As such, the Motion to Amend Response is denied.

         Nevertheless, the Court has also conducted a de novo review of the Report, the record in

  this case, the applicable law, and is otherwise fully advised. See Williams v. McNeil, 557 F.3d

  1287, 1291 (11th Cir. 2009) (citing 28 U.S.C. § 636(b)(1)). Upon careful review, the Court finds

  Judge Valle’s Report to be well-reasoned and correct. The Court agrees with the analysis in the

  Report and concludes that Hotels’ Motion should be granted in part and denied in part for the

  reasons set forth therein.

                                                   3
Case 0:18-cv-60912-BB Document 163 Entered on FLSD Docket 05/21/2021 Page 4 of 4
                                                              Case No. 18-cv-60912-BLOOM/Valle


         Accordingly, it is ORDERED AND ADJUDGED as follows:

               1. Judge Valle’s Report, ECF No. [161], is ADOPTED.

               2. Hotels’ Motion for Prevailing Party Fees and Costs Pursuant to Florida’s Deceptive

                  and Unfair Trade Practices Act, ECF No. [147], is GRANTED in part and

                  DENIED in part. Plaintiff/Counterclaim Defendant Tropical Paradise Resorts,

                  LLC and Counterclaim Defendant Choice Hotels International, Inc. are awarded

                  $233,657.73 in attorneys’ fees and $16,037.52 in costs.

               3. The Court retains jurisdiction to enforce or modify this award to account for any

                  additional fees and/or costs incurred by Hotels in connection with this action.

               4. Point Conversions’ Motion for Leave to File Amended Response in Opposition to

                  Hotels’ Motion for Prevailing Party Fees and Costs [D.E. 147] or Alternatively the

                  Objections to the Report and Recommendation to District Judge [D.E. 161], ECF

                  No. [162], is DENIED.

               5. The Clerk of Court is directed to CLOSE this case.

               6. To the extent not otherwise disposed of, any pending motions are DENIED AS

                  MOOT and all deadlines are TERMINATED.

         DONE AND ORDERED in Chambers at Miami, Florida, on May 21, 2021.




                                                           _________________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                                   4
